Citation Nr: 1027997	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas which denied his service connection claim.  

The Veteran testified before the undersigned Veterans Law Judge 
during a June 2010 video conference hearing.  A transcript of the 
proceeding has been associated with the claims file.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not related to 
a disease or injury in service; sensorineural hearing loss was 
not manifest within one year of service discharge.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
afforded a September 2008 VA medical examination to obtain an 
opinion as to whether his hearing loss can be directly attributed 
to service.  The Board has reviewed the examination reports and 
determines that the VA opinion is more than adequate, as it is 
predicated on a full reading of medical records in the Veteran's 
claims file.  Contrary to the Veteran's and his representative's 
assertions, the examiner considered all of the pertinent evidence 
of record, to include the results of hearing tests performed 
during service, as well as the subsequent evaluations.  The 
examiner also provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  The 
Veteran, as a lay person, is competent to submit evidence of how 
the hearing loss affects his everyday life.  See Layno v. Brown, 
6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  During the examination, the Veteran reported that his 
hearing problems result in misunderstanding or missing entirely 
what is said to him.  He reported a difficulty hearing the phone 
and doorbell ring.  It appears that the examiner noted how the 
Veteran's disability affected his occupational functioning and 
daily activities.  Further, the Veteran has not demonstrated any 
prejudice caused by a deficiency in the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Further examination or opinion is not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with the 
Veteran's military service.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran contends that he has a bilateral hearing loss 
disability that resulted from in-service noise exposure.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).
 
For claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for 
determining when a hearing "disability" is present so that 
service connected compensation may be awarded, and that section 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  

Post-service medical records indicate that the Veteran suffers 
from a bilateral hearing loss disability.  The first element 
under Davidson has been satisfied and the Board turns to the 
issues of in-service incurrence and nexus.  

By way of background, the Veteran's VA Form DD 214 provides that 
his military occupation specialty was that of a security 
policeman.  It is unclear from the Veteran's assigned position 
whether he experienced significant noise exposure.  However, the 
Veteran's service personnel records indicate that he participated 
in the Counter Insurgency in Vietnam starting in February 1967.  
He also testified that he experienced combat duty and acoustic 
trauma during this duty.  Under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be presumed 
if consistent with the time, place and circumstances of such 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522023 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  The Board finds 
that the Veteran was exposed to in-service noise exposure and the 
issue of service incurrence of an injury, i.e., noise exposure, 
is satisfied. 

The Veteran's service treatment records indicate that the Veteran 
submitted to intermittent hearing tests throughout his service.  
His June 1965 service entrance examination report does not show 
that the Veteran underwent any hearing tests.  In a March 1966 
hearing conversation data report, the Veteran's audiometer 
examination showed the following, pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
10 (20)
25 (30)

Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Those are the figures on the left of each column and are not in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.
 
The Veteran's service separation examination, dated in October 
1968 indicates that the Veteran submitted to an audiometer 
examination with the following, pure tone thresholds, decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
10
20

The Veteran specifically denied hearing problems during this 
separation examination.  The Board acknowledges that some hearing 
loss was demonstrated at the Veteran's March 1966 examination.  
However, no hearing loss was noted at the October 1968 service 
discharge examination.  See Hensley, 5 Vet. App. at 157-59.  

Post-service treatment records indicate that the Veteran first 
submitted to treatment for his hearing loss in May 2008 in 
association with his claim.  In a May 2008 audiology consult note 
the Veteran reported that his left ear hearing was worse than his 
right ear hearing.  During this evaluation, he reported his in-
service noise exposure to be helicopter noise, weapons noise, and 
bomb detonation noise.  The examiner noted a history of post-
service occupational noise exposure as a conductor of freight 
trains and recreational noise to include that of a lawn mower and 
gas powered weed eater.  The Veteran also noted a stopped up 
sensation in both ears since his military duty and noted that it 
was worse in the early morning and affected his balance.  The 
examiner indicated that the Veteran had mild sensorineural 
hearing loss at 2000 to 4000 Hz in the right ear and mild to 
moderate sensorineural hearing loss through 4000 Hz dropping to a 
severe loss at 8000 Hz in his left ear.  His word recognition 
score was good in his right ear and fair in his left ear.  He had 
normal middle ear function in both ears.  The examiner noted that 
the degree of his hearing loss could cause significant 
communication problems that could be helped with hearing aids in 
the left ear.  The examiner then indicated that the Veteran 
should file a claim of service connection for hearing loss.  On a 
May 2008 audiogram report the same VA examiner indicated, in a 
handwritten note, that she recommended that the Veteran file a 
claim of service connection for hearing loss.  

The Board notes the May 2008 examiner's recommendation that the 
Veteran file a service connection claim for his hearing loss.  
However, this statement does not provide a positive nexus for 
which service connection can be granted.  While the examiner 
noted the Veteran's medical history, she did not explicitly 
indicate that his hearing loss was caused by in-service noise 
exposure.  Further, she did not provide any rationale or 
reasoning for her comments.  As such, this comment is given 
limited probative value in assessing the Veteran's claim.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed);  see also Barr v. Nicholson, 21 Vet. App. at 312.  See 
also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Veteran was afforded a September 2008 VA examination to 
assess the etiology of his hearing loss disability.  The examiner 
noted that she reviewed the Veteran's service treatment records 
noting two military era hearing tests dated in March 1966 and 
October 1968, both indicating normal thresholds from 500 to 6000 
Hz, as well as an undated automated hearing test which revealed 
moderate hearing loss at 6000 Hz.  The examiner noted the 
Veteran's in-service noise exposure to include small arms, jet 
aircraft, helicopters, and firing from large artillery weapons.  
He provided the Veteran's post-service occupation as railroad 
conductor and the use of hearing protection.  The Veteran's pure 
tone thresholds revealed normal thresholds for the right ear from 
250 to 1000 Hz, mild sensorineural hearing loss at 2000 to 4000 
Hz, and normal hearing at 8000 Hz.  The Veteran's left ear 
revealed normal thresholds from 250 to 500 Hz, mild to moderate 
sensorineural hearing loss from 1000 to 4000 Hz, and severe 
hearing loss at 8000 Hz.  The examiner opined that the Veteran's 
hearing loss was not related to his military service.  She 
provided that the undated, in-service hearing test showing high 
frequency hearing loss at 6000 Hz, was a temporary threshold 
shift as his hearing was within normal limits at his separation 
examination.  The Board finds this VA examination report 
persuasive and probative as it is well-reasoned and based upon a 
thorough reading of the claims file and examination of the 
Veteran.  See Nieves-Rodriquez, 22 Vet. App. 295.

The Veteran testified during his June 2010 video conference 
hearing that his bilateral hearing loss disability results from 
significant in-service noise exposure, to include large artillery 
weapons fire, helicopter and airplane noise, and bomb 
detonations.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is 
not necessarily required when the determinative issue involves 
either medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Barr v. Nicholson, 21 Vet App 303 (2007); Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, hearing loss (sufficient to meet the requirements of § 
3.385) is not a condition capable of lay diagnosis, much less the 
type of condition that can be causally related to military 
service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 
F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran's 
testimony is competent and credible to report his in-service 
noise exposure, and to establish hearing problems during service 
and after service discharge.  However, he is not competent to 
diagnose his hearing loss disability or provide an opinion as to 
its etiology. 

Further, post-service medical records provide that the Veteran 
did not seek medical treatment for his bilateral hearing loss 
until May 2008, almost 40 years after service discharge.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (continuity of sympotomatology may be rebutted 
by the absence of medical treatment for the claimed condition for 
many years after service).  The Board finds that the lack of 
medical evidence establishing hearing problems in service or for 
decades afterwards outweighs the Veteran's statements offered 
many years after service and in conjunction with his filing a 
claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), citing Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent affidavits" 
and "expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago").

The Board finds that the preponderance of the evidence is against 
a nexus between the Veteran's current hearing loss disability and 
any incident of service, including in-service noise exposure.  
Service connection must be denied on a direct basis.  See 
Hickson, 12 Vet. App. at 253.

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic diseases of the nervous system, which 
includes sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record 
does not reflect a diagnosis of a hearing loss disability within 
one year of service separation or currently.  The Veteran cannot 
benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a hearing loss disability.  The benefit-
of-the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.




ORDER

Entitlement to a bilateral hearing loss disability is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


